SENTENCIA
Acude ante nos el Sr. Ulises Figueroa Molina para que revisemos una resolución dictada por el Tribunal Superior, Sala de Bayamón, que determinó que su hija —la menor Bibiana Figueroa Colón— permanecería provisionalmente bajo la custodia de su madre —la Sra. Lydia E. Colón Iri-zarry— quien es la excónyuge de aquél.
HH HH
Mediante Sentencia de 25 de junio de 1993 el Tribunal Superior, Sala de Bayamón, decretó roto y disuelto, por la causal de consentimiento mutuo, el vínculo matrimonial existente entre el señor Figueroa Molina y la señora Colón Irizarry. Durante el matrimonio, las partes procrearon dos (2) hijos, específicamente un varón de nombre José Ulises y una niña de nombre Bibiana, quienes actualmente tienen *260ocho (8) y cinco (5) años, respectivamente. En virtud de las estipulaciones hechas durante el trámite del divorcio, se acordó que el padre tendría al varón bajo su custodia, mientras que la madre ejercería la custodia sobre la hija. No obstante a ello, el señor Figueroa Molina, por mutuo acuerdo, tuvo bajo su custodia a la menor desde agosto de 1993 hasta diciembre de ese mismo año. La niña permane-ció durante estos meses con su padre debido a que la se-ñora Colón Irizarry, al no poseer un automóvil, no podía llevarla al colegio y recogerla una vez concluidas las clases. Finalizado el primer semestre del Año Escolar 1993-1994, la señora Colón Irizarry consiguió un empleo y compró un carro, pasando la menor a su custodia desde ese momento.
El 4 de mayo de 1994 el señor Figueroa Molina presentó una moción mediante la cual solicitó un cambio de custodia y argüyó que en pro del bienestar de la menor debía confe-rírsele la custodia a él. Adujo que la señora Colón Irizarry dejaba a la menor bajo el cuidado de una mujer homosexual quien, a su vez, era la amante de su ex esposa. Además, alegó que la señora Colón Irizarry estaba des-equilibrada y que no le brindaba a su hija una vida familiar, poniendo en peligro de esta manera la vida emocional de ésta.
El 10 de mayo de 1994 la señora Colón Irizarry presentó una réplica a la moción en la que solicitaba un cambio de custodia. En síntesis, alegó que la señora que cuidaba a la menor había sido la niñera de los hijos de la directora de la escuela donde la menor asistía a clases. Sostuvo que esta señora, quien es madre y abuela, no es homosexual. De igual forma negó que estuviese mentalmente incapacitada y afirmó que siempre le ha brindado a su hija una vida familiar. Sostuvo, por el contrario, que el padre era quien maltrataba a los hijos tanto física como mentalmente.
El 11 de mayo de 1994 el Tribunal Superior, Sala de Bayamón, celebró una vista donde las partes ofrecieron su *261versión de los hechos. En la vista, la señora Colón Irizarry admitió ser homosexual y que en su residencia pernoctaba su amante durante los fines de semana. Contrario a lo sos-tenido por el señor Figueroa Molina, en ese día el tribunal no dictó una resolución para confiarle la custodia de la menor. El tribunal sí expresó su inclinación para conferirle al padre la custodia provisional de la niña, pero se reservó el fallo al entender que era necesaria una recomendación del Programa de Relaciones de Familia del Centro Judicial de Bayamón. En vista de ello, el tribunal ordenó a este programa que sometiera sus recomendaciones en un plazo de veinticuatro (24) horas.
Al día siguiente, el 12 de mayo de 1994, la Trabajadora Social, Estela Rivas Nina, en cumplimiento de la orden dictada, presentó una moción en la cual consignó sus reco-mendaciones provisionales. Según consta en su escrito, la Trabajadora Social consideró que la señora Colón Irizarry debía continuar ejerciendo la custodia sobre la menor Bibiana Figueroa Colón y que, por el momento, era preferible mantener inalteradas las relaciones filiales. También se-ñaló que no debía haber contacto alguno entre los niños y las parejas de sus padres y que éstos debían abstenerse de proferir comentarios negativos del otro en presencia de los menores.
En ese mismo día, en horas de la tarde, luego de ha-berse reunido con los abogados de las partes y con la Tra-bajadora Social Rivas Nina, el tribunal dictó una resolu-ción mediante la cual acogió todas y cada una de las recomendaciones hechas por esta Trabajadora Social. Es-pecíficamente, ordenó que por el momento la menor conti-nuaría bajo la custodia de la señora Colón Irizarry, con la salvedad de que ésta no se reuniese con su amante. Final-mente, el tribunal señaló la vista en su fondo para el 17 de agosto de 1994, pero indicó que de solicitarlo alguna de las partes celebraría una vista antes de esa fecha. El señor Figueroa Molina solicitó dicha vista, por lo que el tribunal *262citó a las partes para el 23 de mayo de 1994. En ese día el tribunal pospuso la vista para el 17 de agosto de 1994 y ordenó la preparación de un informe social.
Inconforme, el señor Figueroa Molina acudió vía certio-rari ante este Tribunal imputándole al foro de instancia la presunta comisión de dos (2) errores, a saber:
1. Erró el [tjribunal de [i]nstancia en utilizar el Informe Sobre Recomendaciones Provisionales como base para la adjudicación de custodia provisional sin la celebración previa de una vista evidenciaría.
2.. Erró el [tjribunal de [i]nstancia en revocar su [rjesolución emitida el 11 de mayo de 1994, en donde en efecto se otorgó la custodia provisional al peticionario en pro del bienestar de la menor. Petición, pág. 5.
Con el beneficio de la comparecencia de la parte recu-rrida, resolvemos.
HH HH l=H
El Art. 107 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 383, dispone:
En todos los casos de divorcio los hijos menores serán puestos bajo el cuidado y la patria potestad del cónyuge que el Tribunal, en el ejercicio de su sana discreción, considere que los mejores intereses y bienestar del menor quedarán mejor servidos; pero el otro cónyuge tendrá derecho a continuar las relaciones de familia con sus hijos, en la manera y extensión que acuerde el Tribunal al dictar sentencia de divorcio, según los casos.
El cónyuge que haya sido privado de la custodia y la patria potestad tendrá derecho a recobrarlas si acreditare ante cual-quier sala competente del Tribunal Superior el fallecimiento del otro ex cónyuge o demostrase a satisfacción del tribunal que a los mejores intereses y bienestar de los menores conviene la referida recuperación de la custodia y la patria potestad.
Es una doctrina sentada en Puerto Rico que las deter-minaciones sobre custodia deben guiarse única y principal-mente por el bienestar y los mejores intereses del menor. Santana Medrano v. Acevedo Osorio, 116 D.P.R. 298 (1985); *263Perron v. Corretjer, 113 D.P.R. 593 (1982); Nudelman v. Ferrer Bolívar, 107 D.P.R. 495 (1978); Marrero Reyes v. García Ramirez, 105 D.P.R. 90 (1976); Castro v. Meléndez, 82 D.P.R. 573 (1961); Rodríguez v. Gerena, 75 D.P.R. 900 (1954).
Específicamente en Torres, Ex parte, 118 D.P.R. 469, 478-479 (1987), reafirmamos que el derecho a la custodia está necesariamente subordinado al ejercicio por los tribu-nales del poder de parens patriae y que el factor dominante en el ejercicio de tal poder es el bienestar de los hijos. Igualmente, en este último caso reiteramos que el citado Art. 107 del Código Civil no destruye ni restringe este po-der, por lo que los tribunales al adjudicar casos de custodia podrán adoptar las medidas necesarias para lograr y pro-teger el bienestar y los mejores intereses de los menores.
Luego de un análisis sereno y cuidadoso de todas las circunstancias presentes en este caso, y al tener como único y principal propósito el bienestar de la menor Bibiana Figueroa Colón, concluimos que ésta debe continuar de forma provisional bajo la custodia de la recurrida según lo recomendara la Trabajadora Social Rivas Nina y lo re-solviera el tribunal de instancia.
Sin embargo, el tribunal de instancia deberá celebrar una vista en o antes del 20 de junio de 1994 en la cual recibirá toda la prueba necesaria para adjudicar a quién se le ha de confiar la custodia de la menor. El tribunal deberá dictar todas las órdenes que sean necesarias, incluso para que se hagan los estudios sicológicos y de otra índole que sean necesarios para cumplir con este mandato. Una vez celebrada esta vista, el tribunal tendrá diez (10) días para resolver el particular.
Por los fundamentos expuestos, se expide el auto, se de-vuelve el caso al tribunal de origen y se ordena que conti-núen los procedimientos en conformidad con este dictamen.

Notifíquese por correo y por la vía telefónica.

Así lo pronunció y manda el Tribunal y certifica el señor *264Secretario General. El Juez Asociado Señor Rebollo López disintió con opinión escrita. Los Jueces Asociados Señores Negrón García y Fuster Berlingeri no intervinieron.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

— O —